i          i        i                                                               i       i      i




                                 MEMORANDUM OPINION

                                        No. 04-09-00116-CV

                                          Rogelio LOPEZ,
                                             Appellant

                                                  v.

                                        Rosa Maria LOPEZ,
                                             Appellee

                        From the County Court at Law, Val Verde County, Texas
                                        Trial Court No. 2486
                            Honorable Sergio J. Gonzalez, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: May 6, 2009

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed a final judgment on September 22, 2008. Because Appellant filed a

motion for new trial, the notice of appeal was due to be filed on December 22, 2008. See TEX . R.

APP . P. 26.1(a). A motion for extension of time to file the notice of appeal was due on January 6,

2009. See TEX . R. APP . P. 26.3. Appellant, however, did not file his notice of appeal until February

25, 2009. Appellant did not file a motion for extension of time. Thus, Appellant’s notice of appeal

was untimely filed.
                                                                                       04-09-00116-CV

        A motion for extension of time is necessarily implied when an appellant, acting in good faith,

files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day grace period

provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex.1997) (construing the predecessor to Rule 26). But “once the period for granting a

motion for extension of time under Rule [26.3] has passed, a party can no longer invoke the appellate

court’s jurisdiction.” Id.

        We, therefore, ordered appellant to show cause in writing why this appeal should not be

dismissed for lack of jurisdiction. Appellant responded to our order, but failed to show that we have

jurisdiction over this appeal. Therefore, we dismiss this appeal for lack of jurisdiction.



                                                       PER CURIAM




                                                 -2-